In the
United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 00-2780, 00-2781
ANN L. NIELSEN,
                                                 Plaintiff-Appellee,
                                 v.

DAVID D. DICKERSON, et al.,
                                     Defendants-Appellants.
                          ____________
           Appeals from the United States District Court
       for the Northern District of Illinois, Eastern Division.
        No. 98 C 5909—Charles P. Kocoras, Chief Judge.
                          ____________
  ARGUED FEBRUARY 12, 2001—DECIDED OCTOBER 9, 2002
                   ____________


  Before CUDAHY, ROVNER, and WILLIAMS, Circuit Judges.
  ROVNER, Circuit Judge. After receiving a letter from
attorney David D. Dickerson advising her that the bal-
ance on her GM credit card account was past due, plaintiff
Ann L. Nielsen filed a class action suit against Dickerson
and others pursuant to the Fair Debt Collection Practices
Act (“FDCPA”), 15 U.S.C. § 1692 et seq. Nielsen asserted
that Dickerson’s letter, which was sent to thousands of
delinquent creditors like her, falsely suggested that an
attorney had become actively involved in GM’s debt col-
lection efforts, when in fact Dickerson had done little more
than lend his name and firm letterhead to the debt col-
lection effort. See 15 U.S.C. §§ 1692e(3) and (10), 1692j(a).
After certifying a class comprised of all Illinois residents
2                                    Nos. 00-2780, 00-2781

who had received letters from Dickerson’s firm, 1999 WL
350649, Judge Kocoras granted summary judgment in favor
of the plaintiffs, 1999 WL 754566. We affirm.


                             I.
                            A.
  Household Bank (SB), N.A. (“Household Bank” or the
“Bank”), issued GM credit cards to Nielsen and the other
class members. The Bank’s affiliate, Household Credit
Services, Inc. (“Household”), which operated under the
trade name “GM Card,” serviced the Bank’s credit card
portfolio by, among other activities, maintaining the indi-
vidual credit accounts and rendering collection services.
   Dickerson is licensed to practice law in Virginia and has
done so for more than 30 years. He heads a small firm,
David D. Dickerson & Associates, comprised of himself, two
other attorneys, and some twenty to twenty-five staff as-
sistants. (We shall refer to Dickerson and his firm collec-
tively as “Dickerson.”) For more than 25 years, Dickerson
has provided legal services in connection with debt collec-
tion activities, and Dickerson has acquired a certain ex-
pertise in debt collection law, including the FDCPA. He
keeps current on the FDCPA, and seeks to ensure that
he and his staff do not violate the statute, by maintain-
ing membership in two debt collection organizations,
attending seminars, and reading monthly publications
concerning state and federal debt collection law. He also
oversees the training of his staff, maintains office manuals
outlining debt collection procedures, has his staff review
a videotaped presentation regarding the FDCPA, con-
ducts regular meetings with his staff, and, on occasion, has
fired employees who deviate from his established collec-
tion procedures.
 In April 1997, after Dickerson made a presentation to
Household about the FDCPA and the types of legal ser-
Nos. 00-2780, 00-2781                                    3

vices his firm could provide, Household engaged Dicker-
son to aid it in the collection of delinquent GM Card ac-
counts. Dickerson signed a nine-page Legal Collection
Services Agreement pursuant to which he agreed to exer-
cise due diligence and to render legal services consistent
with applicable federal, state, and local laws—including
the FDCPA. Dickerson had provided legal services to oth-
er creditors in addition to Household.
  The “legal service” that Dickerson provided to House-
hold pursuant to this agreement consisted primarily of
issuing a form “past due” letter—that Dickerson himself
had drafted before he was engaged by Household—to de-
linquent GM Card holders after the firm had performed
certain checks on the information supplied to it by House-
hold. By the terms of the agreement, Household approved
the initial form of Dickerson’s letter and reserved the
right to approve any changes thereto. Household itself nev-
er suggested any changes to the letter, however.
  Periodically, Household would forward to Dickerson a
computer disk containing delinquent account data. The data
included each debtor’s account number, name, address, ac-
count balance, and the amount past due. After reformat-
ting the data into its own system, the firm pulled the
data up onto a computer screen to check for any obvious
gaps or errors in the data. In the absence of such faults,
the firm then transmitted the data to Contact U.S.A., a
printing and mailing service, which printed a hard copy
of the data and sent the hard copy back to Dickerson.
Upon receipt of the printed copy, someone in Dickerson’s
office would stamp the document with a small checklist
that Dickerson and his staff would initial to reflect com-
pletion of the three-level review of the data that they
conducted. Pursuant to that review, the firm made sure
that duplicate letters were not sent to the same debtor
and also flagged any instances in which Household had
provided it with incomplete or inaccurate debtor infor-
4                                   Nos. 00-2780, 00-2781

mation. The firm also checked the data against an in-
house database of recent bankruptcy declarations com-
piled from bankruptcy notices that it received on a regular
basis, in order to stop letters from being sent to debtors
who had declared bankruptcy. The firm’s computer also
checked the data to flag debtors who lived in one of
three “prohibited” states—West Virginia, Colorado, and
Connecticut—to which Dickerson did not send letters;
staff members were also instructed to eyeball the data
for these same states as a safeguard against computer
error. An attorney conducted the final level of this re-
view and sometimes one of the first two levels. Dickerson
himself reviewed nearly all of the printouts of the per-
tinent data, although his review was admittedly quite
brief. (Dickerson indicated that he spent approximately
two minutes reviewing a page listing the data on forty
overdue accounts, which suggests that he devoted only
a few seconds to each account.) Upon completion of the
tripartite review, an acknowledgment report listing the
debtors to whom a delinquency letter would be sent
was forwarded to Household; a separate report also iden-
tified any debtors to whom the firm had decided a letter
should not be sent based on its review of the data. The
firm then waited for at least twenty-four hours before
taking any further action, giving Household the opportu-
nity to make corrections. (If Household flagged a mistake
in the report, a letter would not be sent to that debtor.)
At the expiration of the waiting period, the firm then
forwarded the appropriate data to Contact U.S.A., which
printed and mailed the letters on firm letterhead with
a facsimile of Dickerson’s signature.
  Beyond checking the Household account data in the
manner we have just described, Dickerson did not make
an individualized assessment of the status or validity of
the debt or the propriety of sending delinquency letters to
the account debtors referred to him by Household; nor
Nos. 00-2780, 00-2781                                    5

was the law firm the only party to perform these checks.
Household selected the accounts that were referred to the
firm for delinquency letters; and before transmitting an
account to Dickerson, Household not only reviewed the
pertinent account information, but screened each account
for deceased or bankrupt debtors and those who lived
in prohibited states. The firm’s own review of the referred
accounts was confined to the information supplied by
Household. Dickerson did periodically review the stan-
dard GM Cardmember and Disclosure Agreement; and
he had sufficiently familiarized himself with Household’s
method of handling the GM card portfolio to know gener-
ally how long the accounts had been delinquent and
what steps Household had taken to collect on those ac-
counts by the time they were referred to him. But House-
hold did not supply Dickerson with a copy of a debtor’s
file, nor did Dickerson have access to Household’s account
system. Thus, beyond conducting facial checks of the data
he was provided and checking that data to screen out
debtors who were bankrupt or who lived in prohibited
states, Dickerson relied on Household’s judgment as to the
validity and delinquency of the debt. Indeed, Dickerson
never requested additional information from Household
before instructing the mailing service to issue a delin-
quency letter. Dickerson “assum[ed] that many demands
for payment have been made on the debtor and that legal
action is contemplated if it appears that these debtors
will not pay amicably and have the means to satisfy a
judgment,” he wrote in the standard letter accompanying
the acknowledgment reports he sent to Household. R. 30
Ex. D. “It is understood that these are accurate and valid
claims for the amounts stated and that any information
indicating that the debtors dispute any part(s) of the
debt have been furnished to this office.” Id. After Dicker-
son’s review of Household’s account data was complete
and the firm had forwarded the data to Contact U.S.A. for
printing and mailing, the mailing service itself performed
6                                    Nos. 00-2780, 00-2781

a final computerized check of the data to ensure that
the letters were sent to the correct addresses and reflected
the correct overdue balances and that duplicate letters
were not sent to the same debtor.
  The letter that Dickerson sent to delinquent GM Card
holders stated as follows:
     DAVID D. DICKERSON AND ASSOCIATES
         A PROFESSIONAL CORPORATION
       ATTORNEYS AND COUNSELORS AT LAW
    [Firm Address, Telephone Number, and Fax Number]
    [Debtor Name and Address]         [Date, Account Num-
                                      ber, Balance, and
                                      Past Due Amount]
    Dear [Debtor]:
      My client, GM Card, has requested that I write to
    you concerning your delinquent account.
      Unless you dispute the validity of all or part of
    the debt within thirty days after receiving this notice,
    the debt will be assumed to be valid by us. However, if
    you notify us in writing within the thirty day period
    that all or part of the debt is disputed, we will obtain
    verification of the debt or a copy of a judgment and
    mail a copy of such verification or judgment to you.
    Also, upon your written request within the thirty day
    period, we will provide you with the name and address
    of the original creditor, if different from the current
    creditor. This is an attempt to collect a debt. Any in-
    formation obtained will be used for that purpose.
      If you do not dispute this debt or any portion thereof,
    please do one of the following:
        1. Make payment to my client GM Card, or
        2. Call GM Card at (800) 557-5620 ext. 3740 to
           discuss payment arrangements.
Nos. 00-2780, 00-2781                                             7

                         Very truly yours,
                         David D. Dickerson & Associates
                         By: [Facsimile signature]
                         David D. Dickerson, Esq.
R. 11 Ex. A (emphasis in original). A payment coupon ad-
dressed to GM Card was attached at the bottom of the
letter.
  As the text of Dickerson’s letter reveals, debtors were
advised either to make payment directly to “GM Card”
(Household’s trade name) or, if they wished to discuss
payment arrangements, to call “GM Card” directly at the
indicated 800 number. Calls placed to that number were
taken by Household’s in-house collection personnel, who
were instructed to handle the calls themselves and not
to refer inquiries to Dickerson. Dickerson’s letterhead
naturally included his firm’s telephone number, however,
and the letter did instruct cardholders to notify “us”—
presumably meaning Dickerson—in writing if they dis-
puted part or all of the debt. As a result, Dickerson’s firm
regularly did receive written and telephonic inquires
and responses from cardholders and their attorneys. How-
ever, he was not empowered to resolve matters on House-
hold’s behalf and did not do so. Where a written response
was received, a firm employee would generate one of
six form transmittal letters to Household highlighting
the nature of the response (e.g., the debtor’s declaration
of bankruptcy, her inability to pay the debt, her dispute
of the debt, and so on).1 Dickerson himself reviewed and


1
  To a very limited extent, certain of these form letters contained
generic “advice” to Household as to how it should handle the debt-
or’s response. For example, the form letter used for a response
indicating that the debtor had declared bankruptcy reminded
                                                      (continued...)
8                                         Nos. 00-2780, 00-2781

signed each transmittal letter, which was then sent to
Household with the debtor’s response enclosed.2 A copy
of the transmittal letter, which indicated that the debt-
or was to deal with Household directly, was sent to the
debtor as well. Telephone calls to Dickerson’s office were
handled in a similar manner. Such calls were routed to
Dickerson himself or, if he was unavailable, to his voice
mail. In either instance, debtors were advised to submit
a written response. As with the written responses, Dicker-
son forwarded the telephonic responses to Household for
disposition (often by way of a phone call from Dickerson
to a Household employee).3 Dickerson took no further ac-
tion once the responses were handed over to Household.
Household never asked Dickerson to pursue a judgment on
its behalf, although Dickerson routinely did so for other
clients. Household, not Dickerson, handled any requests
for verification of the debt.
  Thirty days after Household referred a delinquent account
to Dickerson, the firm returned the account to House-
hold.4 Household paid Dickerson a flat fee of $2.45 per ac-


1
  (...continued)
Household that federal law required it to cease and desist any
further contact with that debtor. See R. 46 Ex. C (collecting exam-
ples of transmittal letters).
2
  On occasion, if a particular debtor’s situation was unique,
Dickerson drafted a specific transmittal letter regarding that situ-
ation.
3
   Dickerson testified that when debtors or their representatives
(including their attorneys) contacted him by telephone, he at-
tempted to answer their questions and to be of assistance to the
extent that he could. The record does not reveal the nature of any
information or assistance that he may have provided, however.
4
  Household did not discontinue its own efforts to collect an
overdue account—including phone calls to the debtor to solicit
                                                (continued...)
Nos. 00-2780, 00-2781                                       9

count irrespective of the effect (if any) that his letter had
upon the debtor. Dickerson in turn paid Contact U.S.A.
ninety-nine cents per letter for its services. Dickerson
received approximately 2,000 accounts per month from
Household. Dickerson typically spent two to three hours
per day working on Household matters, and he performed
the bulk of the work done by his firm on such matters.
  On or about January 7, 1998, Dickerson sent Nielsen
(a Chicago resident) a delinquency letter concerning her
GM Card account. As of that date, the balance on her
account was more than 120 days past due, and she had
not responded to Household’s previous attempts to re-
solve the delinquency. When Nielsen received and read
Dickerson’s letter, she noted that he was a lawyer and
assumed that she might be sued on her unpaid debt.
Nielsen did not, however, respond to the letter. Four
months after she received it, she declared bankruptcy.
The bankruptcy court discharged her debts on August 28,
1998.


                             B.
  Nielsen subsequently filed this suit on behalf of herself
and other GM Card holders who had received delinquency
letters from Dickerson. Judge Kocoras certified a class
that included every GM cardholder residing at an address
within Illinois to whom Dickerson had sent a letter be-
tween September 22, 1997 and July 15, 1999. Informa-
tional notices regarding the class suit were sent to some
3,504 individuals. Subsequently, on the parties’ cross-
motions for summary judgment, Judge Kocoras granted
summary judgment in favor of Nielsen.


4
  (...continued)
payment on the account—while the matter was pending in Dicker-
son’s office.
10                                     Nos. 00-2780, 00-2781

  At the outset Judge Kocoras determined that Dickerson
and Household each qualified as a “debt collector” that
could be held liable under the FDCPA for misleading com-
munications with debtors. It was undisputed that Dicker-
son and his firm regularly engaged in efforts to collect the
debts of others. Dickerson thus satisfied the principal cri-
terion for “debt collector” status. 1999 WL 754566, at *3; see
15 U.S.C. § 1692a(6). Household, by contrast, had not
undertaken to collect anyone’s debts but its own, and so
would not normally constitute a debt collector under the
statute. See id.; e.g., Aubert v. American Gen. Fin., Inc.,
137 F.3d 976, 978 (7th Cir. 1998). However, pursuant to
what is known as the “false name” exception to this rule,
a creditor or an affiliate of a creditor who uses someone
else’s name so as to suggest to the debtor that a third
party is involved in the debt collection process, when in
fact that party is not involved, can be treated as a “debt
collector” under the FDCPA. Id.; see Maguire v. Citicorp
Retail Servs., Inc., 147 F.3d 232, 235 (2nd Cir. 1988). Based
on his ultimate determination that Dickerson played no
genuine role as an attorney in Household’s debt collec-
tion efforts, Judge Kocoras reasoned that Dickerson’s let-
ter to Nielsen and the other class members was in reality
from Household, and that Household was simply using
Dickerson’s name to suggest that he and his firm were
involved in the attempt to collect Household’s debts. On
that basis, Judge Kocoras found that Household should
also be treated as a “debt collector” that could be held liable
to the extent that Dickerson’s letter was false or mislead-
ing. 1999 WL 754566, at *3.
  The judge then turned to Dickerson’s letter and consid-
ered whether that letter falsely implied that an attorney
had been engaged to help Household collect on the overdue
GM Card accounts, in violation of section 1692e(3). Our
opinion in Avila v. Rubin, 84 F.3d 222, 228-29 (7th Cir.
1996), recognized that a delinquency letter from an attor-
Nos. 00-2780, 00-2781                                    11

ney conveys authority and implies that the attorney
supervised or actually controlled the procedures by which
the letter had been sent. Thus, Judge Kocoras reasoned, an
attorney must have direct and personal involvement in the
mailing of the letter—e.g., by reviewing the file to deter-
mine whether the letter should be sent, or by approv-
ing the mailing based on recommendations of others—in
order for it not to mislead the recipient as to the nature
of his involvement with the debt. 1999 WL 754566, at *3,
citing Avila, 84 F.3d at 228. Dickerson contended that
he was so involved: his firm engaged in a three-level re-
view of the information supplied by Household before each
letter was sent; and, by his own account, Dickerson himself
worked two to three hours each day reviewing the 2,000
accounts that Household referred to him every month.
Judge Kocoras viewed the firm’s “review” as no more than
a deceptive “veneer of compliance” with FDCPA, however.
1999 WL 754566, at *4.
  A letter like Dickerson’s suggests that the attorney writ-
ing the letter is familiar with the facts of the case and
is prepared to pursue the case himself, the judge pointed
out. Id. In fact, Dickerson lacked this level of involvement
with the debt: Household did not forward debtor files to
Dickerson, but only so much information as Dickerson
needed to complete his form letter to each debtor; that
letter directed the debtor to contact Household, not Dicker-
son; and Dickerson had not even created the letter specifi-
cally for Household, but simply had employed a customiz-
able form created before Household became his client. Id.
Moreover, Dickerson’s “review” of the information sup-
plied by Household was superficial: Dickerson and his
staff merely proofread the data for incorrect amounts and
typographical errors; they did not independently analyze
contracts or any other information regarding the debtor. Id.
In other words, none of the information that Dickerson
reviewed enlightened him as to the particular circum-
12                                   Nos. 00-2780, 00-2781

stances of a debtor and his account before he sent a delin-
quency letter to that debtor. Id. In short, Dickerson was
not exercising “independent, trained legal judgment on
the validity of a claim.” Id.
  What happened after Dickerson’s letter was sent like-
wise indicated to the judge that Dickerson was not mean-
ingfully involved in the effort to collect Household’s debts.
Household did not inform Dickerson whether it received a
response to his letter. Id. n.1. As for the responses that
Dickerson himself received, the judge found that his han-
dling of those responses was insufficient to suggest any-
thing more than “a surface veneer of compliance with the
FDCPA . . . .” Id. at *5. Moreover, Dickerson had never
pursued a judgment on Household’s behalf, nor had House-
hold ever asked him to do so. Id. at *4. “We find this lack
of litigation activity contradicts the impression given to
an unsophisticated consumer; namely, that if she does
not pay, the attorney sending her the collection letter will
pursue a collection suit against her.” Id.
  “The key factor, however, is that the letters themselves
are objectionable.” Id. at *5. Dickerson merely sent each
debtor a form letter “modified to reflect the meager infor-
mation provided to [him] by Household Credit.” Id. Fur-
thermore, Dickerson did not sign the letters before they
were issued; instead, Contract U.S.A. printed the letters,
affixed a facsimile of Dickerson’s signature to them, and
mailed them. In Clomon v. Jackson, 988 F.2d 1314, 1321
(2nd Cir. 1993), the Second Circuit suggested that mass
mailings prepared in this manner will frequently be false
to the extent that they suggest that an attorney was
directly involved in the process by which the letter was
prepared and sent and that she had formed a profession-
al opinion as to how the individual debtor’s case should
be handled. “For this reason, there will be few, if any cases
in which a mass-produced collection letter bearing the
facsimile of an attorney’s signature will comply with the
Nos. 00-2780, 00-2781                                       13

restrictions imposed by § 1692e.” Id. This court’s opinion
in Avila cited this passage from Clomon approvingly,
Judge Kocoras noted. 1999 WL 754566, at *5; see Avila,
84 F.3d at 228, quoting Clomon, 988 F.2d at 1321. In con-
junction with the “reams” of other evidence of noncom-
pliance with the FDCPA, “[Dickerson’s] letter clearly
demonstrates a lack of involvement and an extraordinary
abdication of legal duties by the Dickerson defendants in
a large-scale, bulk operation.” 1999 WL 754566, at *5.
  Judge Kocoras therefore concluded as a matter of law
that Dickerson’s minimal involvement in the process by
which the letter was sent to class members rendered the
letter misleading in violation of section 1692e(3). Although
the letter was prepared on his letterhead and included a
facsimile of his signature, “the letters were not from him
in any meaningful sense of the word.” 1999 WL 754566,
at *5.
  Because the letter, in Judge Kocoras’ view, falsely implied
to the debtor that an attorney had become profession-
ally involved in the collection of his or her debt, he believed
that it also violated section 1692e(10)’s proscription of
the use of any false representation or deceptive means
to collect, or attempt to collect, a debt. 1999 WL 754566,
at *6.
  Finally, Judge Kocoras determined that Dickerson was
additionally liable under the “flat-rating” provision of the
FDCPA, section 1692j, which renders it unlawful to design,
compile, and furnish any form knowing it would be used to
create a false belief in the debtor that someone other than
the creditor is participating in an effort to collect his
debt, when in fact such person is not participating. The
classic “flat-rater” effectively sells his letterhead to the
creditor, often in exchange for a per-letter fee, so that the
creditor can prepare its own delinquency letters on that
letterhead. See White v. Goodman, 200 F.3d 1016, 1018 (7th
14                                   Nos. 00-2780, 00-2781

Cir. 2000). Use of a third party’s letterhead gives the
delinquency letters added intimidation value, as it suggests
that a collection agency or some other party is now on the
debtor’s back. See id. Here, of course, Dickerson did not
literally hand over his letterhead to Household. Yet, as
Judge Kocoras had already determined with respect to
section 1692e(3) and (10), Dickerson’s letter to Nielsen and
the other class members was not genuinely from him in the
professional sense. This was sufficient, in the judge’s view,
to render Dickerson additionally liable under section 1692j.
1999 WL 754566, at *6. Judge Kocoras rejected the view of
some courts that a defendant can either be a debt collector
for purposes of liability under section 1692e or a flat-rater
for purposes of section 1692j, but not both. He reasoned
that liability under section 1692j attached when the defen-
dant wrote or otherwise originated the form letter, know-
ing that it would be used to deceive consumers into believ-
ing that a third party had joined forces with the creditor
to collect the delinquent debt. Id. “It is undisputed that
the Dickerson defendants are responsible for creating
the misleading and improper dunning letters at issue,
and thus they are also liable under § 1692j.” Id.
  In the wake of the summary judgment ruling on liability,
the parties reached a settlement as to damages, pursu-
ant to which the defendants reserved the right to appeal
the liability ruling. The defendants agreed to pay a total
of $250,000, of which $1,500 was paid to Nielsen as the
named plaintiff, $85,000 was paid to class counsel, and the
remainder was divided pro rata among the other members
of the class. The district court approved the settlement
in an order issued on June 8, 2000. R. 79.


                             II.
  The appellants contend that the district court’s summary
judgment ruling was erroneous in four respects. First, they
dispute Household’s status as a “debt collector.” Contrary
Nos. 00-2780, 00-2781                                     15

to the district judge’s finding, they assert that Dickerson
in fact did participate meaningfully in the collection of
Household’s debts. Consequently, they argue, Household
did not falsely employ Dickerson’s name in the effort to
collect its own debts and cannot be treated as a “debt
collector” for purposes of liability under section 1692e(3)
and (10). Second, in the appellants’ view, the facts did not
permit the district court to conclude, as a matter of law,
that Dickerson had no meaningful involvement in the
process by which the delinquency letters were sent to
class members. To the contrary, they see the record as be-
ing “replete” with evidence of Dickerson’s involvement, so
much so that the district court should have granted sum-
mary judgment in their favor on this point. Third, appel-
lants contend that Dickerson cannot be held liable as a
“flat-rater” under section 1692j. The same party cannot
be both a debt collector and a flat-rater, they reason. That
point aside, they emphasize that Dickerson did more than
print the delinquency letters in exchange for a flat fee.
For that reason, they believe that the court erred in hold-
ing Dickerson liable under this provision as a matter of law.
Fourth, the appellants point out that the district court
failed to consider whether Household should escape liabil-
ity under the bona fide error defense recognized in the
statute. See 15 U.S.C. § 1692k(c). Household asserts that
it hired a reputable, independent law firm that in turn
represented and agreed in writing that its procedures
would comply with the FDCPA (and those procedures
were not obviously deficient, in Household’s view). Conse-
quently, Household argues, any error that it made in
securing Dickerson’s involvement in its debt collections
efforts should be excused as a bona fide error.


A. Household’s liability as a “debt collector”
 Because the FDCPA defines a “debt collector” as a person
who endeavors to collect the debts owed to “another,” 15
U.S.C. § 1692a(6), creditors who are attempting to col-
16                                    Nos. 00-2780, 00-2781

lect their own debts generally are not considered debt
collectors under the statute. Aubert, 137 F.2d at 978.
However, pursuant to the “false name” exception to this
exclusion, a creditor will be deemed a debt collector if “in
the process of collecting his own debts, [the creditor] uses
any name other than his own which would indicate that
a third person is collecting or attempting to collect such
debts.” § 1692a(6). The district court concluded that House-
hold had “used Dickerson’s name and letterhead” to give
Household’s debtors the false impression that someone
other than Household—more particularly, an attorney—had
become involved in the effort to collect the amounts that
these debtors owed to Household. 1999 WL 754566, at *3.
That determination, of course, rests on the court’s thresh-
old finding that Dickerson was not meaningfully involved
in the collection of Household’s debts. See id. Because
we agree, for the reasons we note below, that Dickerson
was not genuinely involved in the effort to collect House-
hold’s debts and that the letter he sent to Household’s
debtors was not truly “from” Dickerson, we also agree that
Household should be treated as a “debt collector” for pur-
poses of liability under section 1692e(3) and (10).


B. Violations of section 1692(e)(3) and (10)
  The FDCPA broadly prohibits a debt collector from using
“any false, deceptive, or misleading representation or means
in connection with the collection of any debt.” 15 U.S.C.
§ 1692e. The statute proceeds to identify sixteen, non-
exclusive instances of conduct that would constitute a
violation of this prohibition. Two of these are relevant here:
                            ***
     (3) The false representation or implication that any
         individual is an attorney or that any communica-
         tion is from an attorney.
                            ***
Nos. 00-2780, 00-2781                                      17

    (10) The use of any false representation or deceptive
         means to collect or attempt to collect any debt
         or to obtain information concerning a consumer.
                            ***
15 U.S.C. § 1692e. There is no dispute that Dickerson is
an attorney; the question instead is whether his letter to
Households debtors was genuinely “from” Dickerson. The
district court concluded that it was not, reasoning that
Dickerson, as a legal professional, was not involved in
Household’s debt collection process in any meaningful
sense. 1999 WL 754566, at *5. Based on the undisputed
facts, we agree.
  As we recognized in Avila, a debt collection letter that
is issued on an attorney’s letterhead and over his signa-
ture conveys the notion that the attorney has “directly
controlled or supervised the process through which the
letter was sent”—i.e., that he has assessed the validity
of the debt, is prepared to take legal action to collect
on that debt, and has, accordingly, decided that a letter
should be sent to the debtor conveying that message. 84
F.3d at 229. “The attorney letter implies that the attorney
has reached a considered, professional judgment that the
debtor is delinquent and is a candidate for legal action.” Id.
It is this implicit message that “get[s] the debtor’s knees
knocking” and makes the attorney letter a particularly
effective method of debt collection. Id. If, however, the let-
ter to the debtor is not the product of the attorney’s pro-
fessional judgment—if he has not independently deter-
mined that the debt is ripe for legal action by reviewing
the debtor’s file, for example; if he has not exercised
discretion in deciding whether and when the letter should
be sent to a given debtor; if he does not see the individ-
ual letter before it is sent—then the letter is misleading. Id.
at 228-29. Attorney letters prepared en masse are fre-
quently false for want of such judgment. Id. at 229. In order
18                                       Nos. 00-2780, 00-2781

to avoid that falsehood, the attorney must have genuine
involvement in the process through which the letter was
sent to the debtor. Id.
      [I]f a debt collector (attorney or otherwise) wants to
      take advantage of the special connotation of the word
      “attorney” in the minds of delinquent consumer debtors
      to better effect collection of the debt, the debt collector
      should at the least ensure that an attorney has be-
      come professionally involved in the debtor’s file. Any
      other result would sanction the wholesale licensing
      of an attorney’s name for commercial purposes, in de-
      rogation of professional standards . . . .
Id.
  The undisputed facts make clear that Dickerson neither
made a “considered, professional judgment” that Nielsen
or any other class member was delinquent on her debt
and a candidate for legal action nor meaningfully involved
himself in the decision to send the dunning letter to any
individual debtor. Consequently, the letters he sent to
class members were not truly “from” him. Dickerson is
therefore liable under 1692e(3) and (10) for the mislead-
ing nature of the letters.
  First, Dickerson did not make the decision to send a let-
ter to a debtor; Household did. Household regularly for-
warded lists of delinquent debtors to Dickerson so that
he might issue delinquency letters to these debtors. As
Judge Kocoras observed, Household provided Dickerson
only so much information about a debtor as Dickerson
required in order to complete the letter. 1999 WL 754566,
at *4, *5. To the extent that Dickerson eliminated some
names from the list of delinquent debtors that Household
provided (based on anything more than obvious gaps or
errors in Household’s information), the record suggests
that he did so based solely on the discovery that the debt-
or had declared bankruptcy, had already been sent a letter,
Nos. 00-2780, 00-2781                                     19

or lived in one of three states which would not permit
a letter of the kind that Dickerson had prepared. As we
note below, this was purely a categorical assessment
rather than one calling for an individualized, discretion-
ary assessment by Dickerson. Finally, Household reserved
the right to sign off on the issuance of Dickerson’s let-
ters. After Dickerson had finalized the list of debtors to
whom letters were to be sent, that list was forwarded to
Household. Dickerson then took no further action for a
period of twenty-four hours, giving Household the chance
to make any changes that it wished. Only then did Dicker-
son transmit the list to Contact U.S.A. for printing and
mailing.
   Second, in no sense did Dickerson “become professionally
involved in the debtor’s file.” Avila, 84 F.3d at 229. House-
hold did not provide Dickerson with debtor files, nor did
it grant Dickerson access to its account system. The only
information that Household provided to Dickerson was
the debtor’s account number, name, address, account bal-
ance, and amount past due. Dickerson had familiarized
himself with the GM Cardmember and Disclosure Agree-
ment, had a general understanding of the internal proce-
dures that Household followed in administering the GM
Card portfolio, and knew what steps Household had
taken to collect on overdue accounts and how long those
accounts had been delinquent before they were referred
to him for collection. But Dickerson did not undertake
to make a professional judgment as to the delinquency
and validity of any individual cardholder’s debt before
he issued a letter to that debtor, nor could he have ren-
dered such a judgment based on the limited information
with which Household provided him. As Dickerson himself
stated:
    . . . David D. Dickerson and Associates . . . assume that
    many demands for payment have been made on the
    debtor and that legal action is contemplated if it
20                                    Nos. 00-2780, 00-2781

     appears that these debtors will not pay amicably and
     have the means to satisfy a judgment.
     It is understood that these are accurate and valid
     claims for the amounts stated and that any informa-
     tion indicating that the debtors dispute any part(s) of
     the debt have been furnished to this office. . . .
R. 30 Ex. D (emphasis added).
  Third, Dickerson’s tripartite “review” of the debtor infor-
mation supplied by Household, even to the extent that it
was performed by an attorney at one or more levels, did not
call for the exercise of professional judgment. The most
substantive aspect of this review involved checking an
internal database to determine whether a debtor had de-
clared bankruptcy and running a computer check (supple-
mented by eyeball review) to screen out debtors who lived
in certain pre-determined, prohibited states. These were
purely “yes/no” assessments that involved no exercise of
discretion; indeed, Household itself verified that a debtor
had not died or declared bankruptcy and did not live in a
prohibited state before it forwarded the debtor’s name
to Dickerson for issuance of a dunning letter. Aside from
this, Dickerson’s review was aimed at identifying miss-
ing data, typographical errors, and debtors whom he had
already sent letters. The ministerial nature of Dicker-
son’s review is confirmed by his own deposition testimony.
Dickerson testified that in the course of reviewing a list
of 148 delinquent accounts, he spent approximately two
minutes per page of forty accounts—approximately three
seconds per account, in other words. R. 46 Ex. A at 161-62.
The brevity of that review lays bare its cursory nature. See
Boyd v. Wexler, 275 F.3d 642 (7th Cir. 2001), cert. denied, 71
U.S.L.W. 3116 (U.S. Oct. 7, 2002) (No. 02-98).
  Fourth, although Dickerson composed the dunning letter,
it was a form letter that his firm, with the assistance of
Contact U.S.A., prepared and issued en masse. The letter
Nos. 00-2780, 00-2781                                    21

was personalized only to the extent that it contained each
debtor’s account number, name, address, account balance,
and the amount of the overdue debt—all information sup-
plied by Household. The letter reflects no individualized
assessment of the individual debtor’s circumstances or
her liability. For that matter, the form itself was not even
one that Dickerson had written for Household; he had
composed the letter before he took on Household as a client.
Our point is not that a form letter rules out the possibil-
ity of an attorney’s genuine, professional involvement in
the collection of a debt. But along with the other evidence
we highlight, the numbers (recall that Household referred
Dickerson an average of some 2,000 accounts per month)
and assembly-line fashion in which Dickerson’s letter
was issued betray the purely nominal nature of his partici-
pation in the collection process. The fact that he wrote
the form does nothing to prove his professional involvement
in the debtor’s file. We also note that Household approved
the form and reserved the right to approve any modifica-
tions to that form.
  Fifth, Dickerson played barely more than a ministerial
role in handling the responses to his letter. The letter
instructed the debtor to make payment to GM Card (and
included a payment coupon for that purpose) or to contact
GM Card (via a toll-free number that connected the caller
to Household personnel) in order to discuss payment ar-
rangements. Dickerson’s letterhead did include his firm’s
telephone number and address; the text of the letter also
indicated that the debtor should contact “us” (presumably
Dickerson) if the debtor disputed the validity of the debt
or wished to be provided with the name and address of
the original creditor (if different from GM Card). Conse-
quently, a certain number of debtors did contact Dickerson
rather than Household. When the debtor replied by letter,
Dickerson and his staff categorized the communication
and forwarded it to Household for handling with an appro-
22                                   Nos. 00-2780, 00-2781

priate cover letter alerting Household to the type of re-
sponse the firm had received from the debtor; a copy of
the cover letter was sent to the debtor so as to alert the
debtor that Household would be handling the matter. Phone
calls were handled in essentially the same manner, al-
though according to Dickerson, he attempted to answer
questions and be of help to the extent that he could. But
Dickerson typically could not provide the debtors with any
information about his or her individual account beyond
that included in Dickerson’s letter; nor was the firm au-
thorized to negotiate a payment plan, settle, or otherwise
dispose of the debt. Household itself ultimately handled
all debtor responses to Dickerson’s letter, including those
forwarded to it by way of Dickerson. There is no evidence
that Dickerson ever substantively handled the responses
himself.
  Sixth, Household paid Dickerson a flat fee of $2.45 per
letter regardless of the result (if any) that the letter
produced. The fixed and quite modest nature of Dicker-
son’s remuneration strongly suggests that Household
was paying for the marquee value of Dickerson’s name
rather than his professional assistance in the collection of
its debts.
   Seventh, Dickerson never took legal action in pursuit of
Household’s debts. By the terms of the agreement be-
tween them, the firm was not authorized to take such
action except upon Household’s direction. Although the
firm took regularly filed suits on behalf of other clients,
Household never asked Dickerson to do so on its behalf.
  In sum, although an unsophisticated consumer would
have construed Dickerson’s letter to reflect an attorney’s
professional judgment that her debt was delinquent and
ripe for legal action, see Avila, 84 F.3d at 229, in fact
Dickerson had made no such assessment. Dickerson knew
nothing about the debtor and her potential liability beyond
Nos. 00-2780, 00-2781                                    23

what Household had conveyed to him; and Household
provided Dickerson only the bare information that Dicker-
son required in order to complete the blanks in his form
letter. Here, as in Avila, Dickerson, in his capacity as
an attorney, was not the true source of the letter. 84 F.3d
at 230. The letter thus ran afoul of 1692e(3) and (10).
  We acknowledge that Dickerson took some steps that
distinguish his involvement in the process by which let-
ters were sent to debtors from the level of attorney in-
volvement in Avila and similar cases. Dickerson reviewed
the master contract governing GM Card accounts (compare
Sonmore v. CheckRite Recovery Servs., Inc., 187 F. Supp. 2d
1128, 1135 (D. Minn. 2001), where the attorney did not
review “a single file or document relating to the debt”);
he looked at the minimal information that Household
provided regarding each overdue account, and therefore
knew the identities of debtors who were to receive the
letters (compare Avila, 84 F.3d at 229, Clomon, 988 F.2d
at 1320, and Taylor v. Perrin, Landry, deLaunay & Durand,
103 F.3d 1232, 1235 (5th Cir. 1997), where the attorneys
did not even know to whom their letters were being sent);
he checked the debtor information for typographical er-
rors and to weed out debtors who had already received
a letter from him, had declared bankruptcy, or lived in a
prohibited state (compare Clomon, 988 F.2d at 1320, where
the attorney “played virtually no day-to-day role in the
debt collection process”); and he handled letters and
phone calls received by his firm to the extent of categoriz-
ing them and forwarding them to Household (contrast
Laubauch v. Arrow Serv. Bureau, Inc., 987 F. Supp. 625,
631 (N.D. Ill. 1997), finding that company did not qualify
as a “debt collector” where, inter alia, it was not involved
with follow-up to delinquency letter). In these minor re-
spects, Dickerson may have been “more” involved in the
process by which letters were sent to the debtors than his
counterparts in such cases as Avila and Clomon, but his
24                                    Nos. 00-2780, 00-2781

involvement still fell markedly short of what those cases
require. His efforts, as Judge Kocoras aptly remarked,
amounted to no more than a “veneer” of compliance with
the FDCPA. Avila’s central requirement is crystal clear:
an attorney must have some professional involvement
with the debtor’s file if a delinquency letter sent under his
name is not to be considered false or misleading in viola-
tion of section 1692e(3) and (10). 84 F.3d at 229; see also
Boyd, 275 F.3d at 646. Whatever Dickerson may have done,
he had no such involvement with the file of any debtor
slated to receive his form letter and played no meaningful
role in the decision to send a debtor such a letter. Dickerson
made no independent, professional assessment of the
delinquency and validity of any debt, he did not select
the debtors to whom a letter would be sent, and he did
not make any assessment as to whether a debt was a
candidate for legal action. He “reviewed” printouts of the
debtor information supplied by Household, but only in the
sense of literally looking at the data and checking for
errors. He removed certain debtors from the recipient list,
but not based on any individualized assessment of a
debtor’s delinquency or other pertinent circumstances; he
and his firm simply identified debtors who had declared
bankruptcy, had already received a letter from him, or
who lived in “prohibited” states—a screening process little
different from the checks that Household and Contact
U.S.A. themselves performed. Moreover, contrary to the
impression his letter would have given the unsophisticated
debtor, Dickerson had not been engaged and was not
prepared to take legal action in pursuit of the debt: he had
no authority to negotiate a payment plan, settle, or other-
wise dispose of any debt; he did not handle debtor re-
sponses to his letter beyond categorizing and forwarding
them to Household; and he was never asked to and did
not take legal action to collect on any debt. The details
of this case may differ in minor respects, but in all mate-
rial respects this case is on all fours with Avila. Just as
Nos. 00-2780, 00-2781                                        25

in Avila, the form letter issued on an attorney’s letter-
head and in his name was not “from” the attorney, qua
attorney, in any meaningful sense. The violation of section
1692e(3) and (10) is inescapable.
  Having reached that conclusion, the actual source of
the letter is obvious. It was Household that selected the
debtors to whom Dickerson’s letter was to be sent. It
was Household that provided the information that Dicker-
son needed regarding the identity of the debtor and the
amount of his or her delinquency in order complete the
letter. It was Household on which Dickerson relied for
the determination that the debtor was indeed delinquent
and therefore an appropriate recipient of the letter. It was
Household that reserved the right to approve issuance
of the letters. It was ultimately Household that handled
all responses to Dickerson’s letter. And it was Household
that decided what further action (including legal action)
would be taken in the wake of Dickerson’s letter. For these
and the other reasons we have discussed, Household
was the true source of Dickerson’s letter. Because it issued
that letter under Dickerson’s name, giving debtors the
false impression that a third party (Dickerson) was in-
volved in collecting the debt, Household is a debt collector
pursuant to section 1692a(6), and therefore shares Dicker-
son’s liability for the violations of section 1692e(3) and (10).


C. Flat-Rating liability under section 1692j
   Section 1692j(a) of the FDCPA makes it illegal for a
person to “to design, compile, and furnish any form know-
ing that such form would be used to create the false be-
lief in a consumer that a person other than the creditor
of such consumer is participating in the collection of or in
an attempt to collect a debt such consumer allegedly owes
such creditor, when in fact such person is not so partici-
pating.” 15 U.S.C. § 1692j(a). This provision bars the
26                                     Nos. 00-2780, 00-2781

practice commonly known as “flat-rating,” in which an
individual sends a delinquency letter to the debtor portray-
ing himself as a debt collector, when in fact he has no
real involvement in the debt collection effort; in effect, the
individual is lending his name to the creditor for its intimi-
dation value, often in exchange for a “flat” rate per letter.
See White v. Goodman, supra, 200 F.3d at 1017.
  We have already concluded that Dickerson did not
meaningfully participate in Household’s debt collection
efforts; he may therefore seem to be a natural candidate
for flat-rating liability pursuant to section 1692j, particu-
larly given the manner in which Household compensated
his firm. There is some question, however, whether the
same party may be held liable both as a “debt collector”
and a “flat-rater”. In order to qualify as a debt collector,
an individual must have some involvement in the effort
to collect another’s debts. See 15 U.S.C. § 1692a(6). The
premise of liability under section 1692j, however, is that
the “flat-rater” is not involved in debt collection. Thus,
some courts have concluded that liability as a debt col-
lector forecloses liability as a flat-rater. E.g., Randle v. GC
Servs. L.P., 48 F. Supp. 2d 835, 841 (N.D. Ill. 1999); Anthes
v. Transworld Sys., Inc., 765 F. Supp. 162, 168 (D. Del.
1991).
  It is unnecessary for us to resolve this question. 1692j(b)
provides that a flat-rater “shall be liable to the same extent
and in the same manner as a debt collector . . . .” We have
already sustained Judge Kocoras’ determination that
Dickerson is liable as a debt collector for violations of
section 1692e(3) and (10). An additional finding that
Dickerson is also liable pursuant to 1692j would have
no impact on the judgment against him. See Clomon, 988
F.2d at 1318 (“[a] single violation of § 1692e is sufficient
to establish civil liability under the FDCPA”). Accordingly,
we do not resolve this question.
Nos. 00-2780, 00-2781                                    27

D. Household’s Bona Fide Error Defense
  Section 1692k(c) provides:
    A debt collector may not be held liable in any action
    brought under this subchapter if the debt collector
    shows by a preponderance of evidence that the viola-
    tion was not intentional and resulted from a bona
    fide error notwithstanding the maintenance of proce-
    dures reasonably adapted to avoid any such error.
Household contends that its own violation of the FDCPA,
if any, was unintentional and resulted from a bona fide
error in its efforts to comply with the statute and the
cases interpreting it. Further,
    Household hired an independent and reputable at-
    torney, knowing that he attended seminars on the
    FDCPA, subscribed to and read materials to keep
    abreast of FDCPA developments, and trained his
    employees with internal compliance manuals. Dicker-
    son represented that the system he put in place was
    in full compliance with the FDCPA, and the detailed
    procedures he used—including a three-part review
    process, checks against databases, additional verifica-
    tion, and follow-up debtor communications—gave
    every appearance of being . . . in compliance.
Appellants’ Opening Br. at 35-36. In granting summary
judgment in favor of the plaintiff class, the district court
did not address Household’s invocation of section 1692k(c).
Nielsen contends that Household is foreclosed from as-
serting a bona fide error defense because the mistake
that Household and Dickerson made was one of legal
interpretation; in Nielsen’s view, the statute does not im-
munize defendants for mistakes of law.
  There is a split of authority among the circuits as to
whether the bona fide error defense applies to mistakes
of law. The majority view is that the defense is only avail-
28                                     Nos. 00-2780, 00-2781

able for clerical and factual errors. See, e.g., Picht v. Jon R.
Hawks, Ltd., 236 F.3d 446, 451-52 (8th Cir. 2001); Pipiles v.
Credit Bureau of Lockport, Inc., 886 F.2d 22, 27 (2nd
Cir. 1989); Baker v. G.C. Servs. Corp., 677 F.2d 775, 779 (9th
Cir. 1982); see also Johnson v. Riddle, ___ F.3d ___, 2002
WL 2029304, at *10 n.14 (10th Cir. Sept. 5, 2002) (collecting
cases). The Ninth Circuit’s opinion in Baker, the first
appellate precedent on this point, looked principally to
the cases that had uniformly construed the Truth-in-
Lending Act’s (“TILA”) bona fide error provision, 15 U.S.C.
§ 1640(c), not to immunize legal errors. 677 F.2d at 779.
The TILA provision, however, expressly states that “an
error of legal judgment with respect to a person’s obliga-
tions under this subchapter is not a bona fide error.”
§ 1640(c) (emphasis supplied). It also includes an illustra-
tive list of errors that would constitute bona fide errors,
including “clerical, calculation, computer malfunction and
programming, and printing errors.” Id. By contrast, the
FDCPA’s provision does not expressly remove legal mis-
takes from the realm of errors that can be considered bona
fide, nor does it in any other way illustrate what types of
mistakes can or cannot be deemed bona fide. Noting the
distinction between the two statutory provisions, “a growing
minority” of courts, Johnson, 2002 WL 2029304, at *10,
including the Tenth Circuit, have concluded that mistakes
of law can be considered bona fide errors under section
1692k(c). id, at *10-*11 & n.14 (so holding and collecting
cases). Our own opinion in Jenkins v. Heintz, 124 F.3d 824,
832 n.7 (7th Cir. 1997), cert. denied, 523 U.S. 1022, 118 S.
Ct. 1304 (1998), likewise notes that nothing in the language
of the FDCPA bona fide error provision limits the reach of
the defense to clerical errors and other mistakes not in-
volving the exercise of legal judgment. Yet, as Jenkins it-
self pointed out, there was no evidence that the mistake
at issue in that case actually had involved the exercise
of any legal judgment. Id. at 832. Consequently, we did
not have occasion to further illuminate whether and when
Nos. 00-2780, 00-2781                                       29

legal errors constitute bona fide errors under section
1692k(c).
  Assuming, consistent with our observations in Jenkins,
that a legal mistake can qualify as a bona fide error un-
der the FDCPA, a second question presents itself. Sec-
tion 1692k(c) requires the debt collector to prove, inter alia,
that its violation of the FDCPA “was not intentional.” In
this respect, the bona fide error provisions of TILA and
the FDCPA are virtually identical; TILA too requires
proof that “the violation was not intentional.” 15 U.S.C.
§ 1640(c). In Haynes v. Logan Furniture Mart, Inc., 503 F.2d
1161, 1166-67 (7th Cir. 1974), we held that the relevant
intent was the defendant’s intent to commit the act de-
termined to be a violation of TILA, not an intent to com-
mit a violation of the statute. Thus, so long as the act
found to be a violation of TILA is deliberate, the bona fide
error defense is unavailable. Id. If the same holds true
for the FDCPA, the bona fide error defense would like-
wise be unavailable to Household: Household’s actions
were not inadvertent; rather, it intended to use Dicker-
son in the very manner that we have found to violate the
FDCPA. See id. Whether or not the FDCPA’s bona fide
error provision should be interpreted in this manner is
open to debate, however. The Sixth Circuit has concluded
that a debt collector may avoid liability via the bona fide
error defense by showing that it did not intend to vio-
late the statute: “The debt collector must only show that
the violation was unintentional, not that the communica-
tion itself was unintentional.” Lewis v. ACB Bus. Servs.
Inc., 135 F.3d 389, 402 (6th Cir. 1998). And, as Judge Tinder
has pointed out, although the pertinent language of the
two statutes is the same, there are other differences be-
tween them that may support differing constructions. See
Frye v. Bowman, Heintz, Boscia & Vician, P.C., 193 F.
Supp. 2d 1070, 1087-88 (S.D. Ind. 2002). This question,
which the parties have not addressed, is not one that
30                                   Nos. 00-2780, 00-2781

we need decide here. We shall again assume that House-
hold may avail itself of the bona fide error defense be-
cause it had no intent to violate the FDCPA, although its
actions were deliberate.
  What dooms Household’s bona fide error defense is that
its actions, along with Dickerson’s, were in plain contraven-
tion of our opinion in Avila. See, e.g., Hulshizer v. Global
Credit Servs., Inc., 728 F.2d 1037, 1038 (8th Cir. 1984) (per
curiam) (finding no basis to invoke the bona fide error
defense where “[t]he language of the statute [was] unambig-
uous and [the creditor’s] disregard of that language [was]
undisputed”); see also Janet Flaccus, Fair Debt Collection
Practices Act: Lawyers and the Bona Fide Error Defense,
2001 Ark. L. NOTES 95 (2001) (arguing that the bona fide
error defense should be available when the law is unset-
tled, but not when it is reasonably clear). Avila, which was
decided nearly a year before Household retained Dicker-
son, made clear that an attorney must have some profes-
sional involvement with the debtor’s file in order for the
presence of his name on a delinquency not to be mislead-
ing. 84 F.3d at 229. Many of the very omissions that we
highlighted in Avila were present here: Neither Dickerson
nor any member of his staff reviewed the debtor’s file, see
id. at 228; Dickerson did not make the decision whether
to send any particular debtor a delinquency letter, id. at
228-29; Dickerson’s letters were mass produced and me-
chanically signed, id. at 228, 229; and Household never
engaged Dickerson to file suit or take other legal action
in pursuit of a debt, id. at 230. Here, as in Avila, Dicker-
son made no independent, professional assessment that
the debt was delinquent, that the debt was a candidate
for legal action, and that the debtor should be sent a
delinquency letter. See id. at 228-29. Here, as in Avila,
Dickerson, acting as an attorney, was not the true source
of the letter. Id. at 230. It was Household that selected
debtors for receipt of Dickerson’s letter; it was Household
Nos. 00-2780, 00-2781                                     31

that supplied the information Dickerson required (and
only such information as he required) to complete the let-
ter; it was Household that had final say over the recip-
ient list; it was Household that handled the responses
to Dickerson’s letter; and it was Household (presumably
with legal assistance that it obtained from a firm other
than Dickerson’s) that took legal action as necessary to
enforce the debt. As we discussed earlier, the minor ad-
ditional steps that Dickerson took to involve himself in
the process of preparing and sending the letters were,
in Judge Kocoras’ words, a mere “veneer” of compliance
with the FDCPA. Dickerson’s actions complied neither
with the spirit nor the letter of Avila; no reasonable attor-
ney, and for that matter, no reasonable creditor or debt
collector, having read our opinion, could have failed to
appreciate this. Whatever steps Dickerson took to famil-
iarize himself with the law, including precedents like
Avila, obviously were inadequate. Having hired Dickerson,
and having itself participated in a process by which delin-
quency letters were sent to debtors on Dickerson’s letter-
head without his meaningful involvement in the process—
indeed, having signed a contract with Dickerson which
spelled out that very process (see R. 53, Exhibits in Sup-
port of Household’s Motion for Summary Judgment, Ex. 4
¶ 1)—Household cannot avail itself of the bona fide error
defense.


                            III.
  For the reasons we have discussed, we AFFIRM the dis-
trict court’s decision to grant summary judgment in favor
of the plaintiff class.
32                               Nos. 00-2780, 00-2781

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—10-9-02